Order, Supreme Court, New York County (Pécora, J.), entered June 24, 1981, which, inter alia, granted the motion of defendants H. D. I. Diamonds, Inc., and Hampton Designs, Inc., to vacate a default judgment entered on October 11, 1979 in the sum of $56,365.20 against said defendants, reversed, on the law, with costs and disbursements, and the motion denied. On October 11, 1979 a judgment was entered upon default in favor of plaintiff Modell against defendants H. D. I. and Hampton. One week later, on October 18,1979, the judgment was paid and a satisfaction thereafter filed. Eleven months later, on September 15,1980, said defendants moved, by cross motion in a subsequent action in which they appeared as plaintiffs, to vacate their default. Special Term granted the motion. This was error. A judgment which is paid and satisfied of record ceases to have any existence since a defendant, by paying the amount due, extinguishes the judgment and the obligation thereunder. (Kamp v Kamp, 59 NY 212; Morris Plan Ind. Bank of N. Y. v Kraemer, 243 App Div 632; McCredy v Thrush, 37 App Div 465.) Thus, Special Term was without jurisdiction to vacate the judgment. Moreover, defendants failed to demonstrate a valid excuse for the default. Indeed, it appears that the default was willful. Nor do they justify the 11-month delay from the payment and satisfaction of the judgment in moving to vacate. In such circumstances the default should not have been vacated. (Cohen v Levy, 50 AD2d 1039; Back v Stern, 23 AD2d 837.) Concur — Murphy, P. J., Birns and Sullivan, JJ.